PER CURIAM.
Appellants D.V. McConnohie and Bendon Investment Company, Inc., appeal the summary judgment entered as to count 1 of *54their cross-claim and third-party complaint in favor of appellees Hickory Lakes of Brandon, Inc., and Housing Investment Corporation of Florida. We reverse.
Upon review of the record in a light most favorable to the nonmoving parties, we hold that a genuine issue as to a material fact exists with respect to whether appel-lees exercised reasonable and due diligence to close the transaction and deliver title to the real property involved herein to the appellants as provided in the written contract. Rule 1.510(c), Fla.R.Civ.P.; Holl v. Talcott, 191 So.2d 40 (Fla.1966).
Accordingly, we reverse the summary judgment entered against appellants, and we remand for proceedings consistent herewith.
REVERSED and REMANDED.
BOARDMAN, A.C.J., and DANAHY and LEHAN, JJ., concur.